Fiondella v 345 W. 70th Tenants Corp. (2019 NY Slip Op 01189)





Fiondella v 345 W. 70th Tenants Corp.


2019 NY Slip Op 01189


Decided on February 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2019

Richter, J.P., Manzanet, Kapnick, Gesmer, Oing, JJ.


8444N 100594/14

[*1] Paul Fiondella, Plaintiff-Appellant,
v345 West 70th Tenants Corp., Defendant-Respondent.


Charla R. Bikman, East Hampton, for appellant.
Marin Goodman, LLP, Harrison (Alexander J. Drago of counsel), for respondent.

Order, Supreme Court, New York County (Carmen Victoria St. George, J.), entered January 17, 2018, which denied plaintiff's motion to hold defendant in civil contempt for failing to comply with a lawful mandate of the court, to direct defendant to pay plaintiff's costs and expenses on the motion, and to impose sanctions, unanimously affirmed, without costs.
The motion court properly held that the order defendant allegedly violated was not sufficiently clear and unequivocal to justify a contempt finding or the imposition of sanctions (see Richards v Estate of Kaskel , 169 AD2d 111, 121 [1st Dept 1991], lv dismissed in part, denied in part  78 NY2d 1042 [1991]; see also Oppenheimer v Oscar Shoes , 111 AD2d 28 [1st Dept 1985]).
Plaintiff cannot prove by clear and convincing evidence that there was an intent on defendant's part to ignore a court order.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 19, 2019
CLERK